Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Request for Continued Examination filed on 7/27/2022.
Claims 2-25 are pending for this examination.
Claims 2-5, 7, 10-11, and 18-19 were amended.
Claim 1 was cancelled.

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 2, 5-10, 13-18, and 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Subramaniam et al. (US 2009/0072856), herein referred to as Subramaniam ‘856.
Referring to claim 2, Subramaniam ‘856 teaches a device (see Abstract, wherein the system includes a configurable memory controller; see Fig. 2, heterogeneous configurable integrated circuit 200) comprising: 
interface circuitry (see Fig. 2, general purpose I/O (GPIO) blocks 205 and 210; also see Fig. 4, wherein a memory controller 499 connects to digital GPIO 404, analog GPIO 406, etc. i.e. interface circuitry for sending and receiving commands and data); 
programmable circuitry (see Fig. 1, programmable gate arrays (FPGAs) 199; see Fig. 2, wherein the configurable integrated circuit includes programmable logic blocks (PLBs 220 which connect to special purpose blocks 225; see Paragraph 0033, wherein the special-purpose blocks 225 can be a reconfigurable content addressable memories (RCAM), a memory controller, etc.); and 
instructions to cause the programmable circuitry to: 
configure memory controller circuitry, during training, to interact with memory (see Paragraphs 0049-0050, wherein training sequences may be implemented through user logic 402 in order to calibrate one or more memory strobes relative to data, the calibration being done before commencing regular transactions, i.e. initialization of the memory to configure the memory to operate with memory controller); 
configure the interface circuitry, during the training, to interact with the memory (see Paragraphs 0049-0050, wherein training sequences may be implemented through user logic 402 in order to calibrate one or more memory strobes relative to data, the calibration being done before commencing regular transactions, i.e. initialization of the memory to configure the memory to operate with memory controller; Examiner points out that the initial configuration / training of a memory would include the memory controller and interfaces, i.e. part of the configuration is identification of signal timings, where the ports are, etc.); 
determine a new memory configuration (see Paragraph 0040, wherein configuration bits in the configuration register 415, see Fig. 4, are specified to the memory controller; see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies; see Paragraphs 0014-0015, wherein the system identifies a plurality of signal nodes associated with a PLB and configurable memory controller to reconfigure the integrated circuit to implement the new configurations / configure the plurality of interconnects, etc., i.e. Examiner points out that Subramaniam ‘856 is teaching a “determination” of a new configuration according to instructions including functionality to map the design to use the PLB and configurable memory controller, wherein Paragraph 0064 states that this could include other external memory technologies, which would naturally have different operating configurations); and 
when memory transactions are not in-process, re-configure the memory controller circuitry and the interface circuitry based on the new memory configuration (see Paragraph 0040, wherein configuration bits in the configuration register 415, see Fig. 4, are specified to the memory controller; see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies; Examiner points out that any reconfiguration of hardware is known by those of ordinary skill in the art to be done during an idle period when no transactions are in-process, i.e. this would be the normal / expected time period for doing any reconfiguration operations, thereby this specific limitation is just pointing out the normal timing for configurations/re-configurations).  
As to claim 5, Subramaniam ‘856 teaches the device of claim 2, wherein the programmable circuitry is to configure the memory controller circuitry, during the training, to interact with the memory based on at least one of an amount of the memory, a type of the memory, or a speed of the memory (see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies).
As to claim 6, Subramaniam ‘856 teaches the device of claim 2, wherein the interface circuitry is dual data rate interface circuitry (see Claim 13 wherein the configuration memory controller supports DDR memory, hence there would inherently be an interface supportive of the DDR memory as well). 
As to claim 7, Subramaniam ‘856 teaches the device of claim 2, wherein the processor programmable circuitry is to configure the interface circuitry, during the training, with timing parameters corresponding to the memory (see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies).
As to claim 8, Subramaniam ‘856 teaches the device of claim 2, wherein the memory is a first memory integrated circuit (IC) in circuit with a second memory IC, the interface circuitry in circuit with the first memory IC and the second memory IC (see Fig. 2, wherein the heterogeneous configuration integrated circuit 200 comprises many columns of different ICs, including SPRAM units 218, PLCs 220, special purpose blocks 225, DPRAM 230; also see Fig. 1, wherein the FPGA 199 is arranged in a grid like nature with multiple circuits connected together). 
As to claim 9, Subramaniam ‘856 teaches the device of claim 8, wherein the first memory IC, the second memory IC, and the interface circuitry are located in a same memory circuit (see Fig. 2, wherein all of the different RAMs 215 and 230, special purpose blocks 225, can be a part of a heterogeneous configurable integrated circuit 200, i.e. a same circuit).

Referring to claim 10, Subramaniam ‘856 teaches at least one machine-readable storage device comprising instructions (see Paragraph 0015; see Abstract) that, when executed, cause processor circuitry to at least:
train memory controller circuitry to interact with memory (see Paragraphs 0049-0050, wherein training sequences may be implemented through user logic 402 in order to calibrate one or more memory strobes relative to data, the calibration being done before commencing regular transactions, i.e. initialization of the memory to configure the memory to operate with memory controller);
train interface circuitry to interact with the memory (see Paragraphs 0049-0050, wherein training sequences may be implemented through user logic 402 in order to calibrate one or more memory strobes relative to data, the calibration being done before commencing regular transactions, i.e. initialization of the memory to configure the memory to operate with memory controller; Examiner points out that the initial configuration / training of a memory would include the memory controller and interfaces, i.e. part of the configuration is identification of signal timings, where the ports are, etc.);
determine a new memory configuration (see Paragraph 0040, wherein configuration bits in the configuration register 415, see Fig. 4, are specified to the memory controller; see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies; see Paragraphs 0014-0015, wherein the system identifies a plurality of signal nodes associated with a PLB and configurable memory controller to reconfigure the integrated circuit to implement the new configurations / configure the plurality of interconnects, etc., i.e. Examiner points out that Subramaniam ‘856 is teaching a “determination” of a new configuration according to instructions including functionality to map the design to use the PLB and configurable memory controller, wherein Paragraph 0064 states that this could include other external memory technologies, which would naturally have different operating configurations); and
configure the memory controller circuitry and the interface circuitry, when memory transactions are not in-process, based on the new memory configuration (see Paragraph 0040, wherein configuration bits in the configuration register 415, see Fig. 4, are specified to the memory controller; see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies; Examiner points out that any reconfiguration of hardware is known by those of ordinary skill in the art to be done during an idle period when no transactions are in-process, i.e. this would be the normal / expected time period for doing any reconfiguration operations, thereby this specific limitation is just pointing out the normal timing for configurations/re-configurations).  
As to claim 13, Subramaniam ‘856 teaches the at least one machine-readable storage device of claim 10, wherein the instructions are to cause the processor circuitry to train the memory controller circuitry to interact with the memory based on at least one of an amount of the memory, a type of the memory, or a speed of the memory (see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies).
As to claim 14, Subramaniam ‘856 teaches the at least one machine-readable storage device of claim 10, wherein the interface circuitry is dual data rate interface circuitry (see Claim 13 wherein the configuration memory controller supports DDR memory, hence there would inherently be an interface supportive of the DDR memory as well). 
As to claim 15, Subramaniam ‘856 teaches the at least one machine-readable storage device of claim 10, wherein the instructions are to cause the processor circuitry to train the interface circuitry by configuring the interface circuitry with timing parameters corresponding to the memory (see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies).
As to claim 16, Subramaniam ‘856 teaches the at least one machine-readable storage device of claim 10, wherein the memory is a first memory integrated circuit (IC) in circuit with a second memory IC, the instructions to cause the processor circuitry to configure the interface circuitry to interact with the first memory IC and the second memory IC (see Fig. 2, wherein the heterogeneous configuration integrated circuit 200 comprises many columns of different ICs, including SPRAM units 218, PLCs 220, special purpose blocks 225, DPRAM 230; also see Fig. 1, wherein the FPGA 199 is arranged in a grid like nature with multiple circuits connected together). 
As to claim 17, Subramaniam ‘856 teaches the at least one machine-readable storage device of claim 16, wherein the first memory IC, the second memory IC, and the interface circuitry are located in a same memory circuit (see Fig. 2, wherein all of the different RAMs 215 and 230, special purpose blocks 225, can be a part of a heterogeneous configurable integrated circuit 200, i.e. a same circuit).

Referring to claim 18, Subramaniam ‘856 teaches a method (see Abstract) comprising:
configuring, by executing an instruction with a processor, memory controller circuitry to interact with memory, during a training phase (see Paragraphs 0049-0050, wherein training sequences may be implemented through user logic 402 in order to calibrate one or more memory strobes relative to data, the calibration being done before commencing regular transactions, i.e. initialization of the memory to configure the memory to operate with memory controller); 
configuring, by executing an instruction with the processor, interface circuitry to interact with the memory, during the training phase (see Paragraphs 0049-0050, wherein training sequences may be implemented through user logic 402 in order to calibrate one or more memory strobes relative to data, the calibration being done before commencing regular transactions, i.e. initialization of the memory to configure the memory to operate with memory controller; Examiner points out that the initial configuration / training of a memory would include the memory controller and interfaces, i.e. part of the configuration is identification of signal timings, where the ports are, etc.);
determining, by executing an instruction with the processor, a new memory configuration (see Paragraph 0040, wherein configuration bits in the configuration register 415, see Fig. 4, are specified to the memory controller; see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies; see Paragraphs 0014-0015, wherein the system identifies a plurality of signal nodes associated with a PLB and configurable memory controller to reconfigure the integrated circuit to implement the new configurations / configure the plurality of interconnects, etc., i.e. Examiner points out that Subramaniam ‘856 is teaching a “determination” of a new configuration according to instructions including functionality to map the design to use the PLB and configurable memory controller, wherein Paragraph 0064 states that this could include other external memory technologies, which would naturally have different operating configurations); and
re-configuring, by executing an instruction with the processor, the memory controller circuitry and the interface circuitry based on the new memory configuration, when memory transactions are not in-process (see Paragraph 0040, wherein configuration bits in the configuration register 415, see Fig. 4, are specified to the memory controller; see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies; Examiner points out that any reconfiguration of hardware is known by those of ordinary skill in the art to be done during an idle period when no transactions are in-process, i.e. this would be the normal / expected time period for doing any reconfiguration operations, thereby this specific limitation is just pointing out the normal timing for configurations/re-configurations).  
As to claim 21, Subramaniam ‘856 teaches the method of claim 18, wherein the configuring of the memory controller circuitry to interact with the memory, during the training phase, is based on at least one of an amount of the memory, a type of the memory, or a speed of the memory (see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies).
As to claim 22, Subramaniam ‘856 teaches the method of claim 18, wherein the interface circuitry is dual data rate interface circuitry (see Claim 13 wherein the configuration memory controller supports DDR memory, hence there would inherently be an interface supportive of the DDR memory as well).
As to claim 23, Subramaniam ‘856 teaches the method of claim 18, wherein the configuring of the interface circuitry to interact with the memory, during the training phase, includes configuring the interface circuitry with timing parameters corresponding to the memory (see Paragraph 0064, wherein the present invention reconfigures the memory controller to be used with a large variety of external memory technologies by reconfiguring the memory controller to operate with corresponding burst sizes, read-write latencies, bus widths, bank sizes, and clock frequencies).
As to claim 24, Subramaniam ‘856 teaches the method of claim 18, wherein the memory is a first memory integrated circuit (IC) in circuit with a second memory IC, and further including configuring the interface circuitry to interact with the second memory IC (see Fig. 2, wherein the heterogeneous configuration integrated circuit 200 comprises many columns of different ICs, including SPRAM units 218, PLCs 220, special purpose blocks 225, DPRAM 230; also see Fig. 1, wherein the FPGA 199 is arranged in a grid like nature with multiple circuits connected together).
As to claim 25, Subramaniam ‘856 teaches the method of claim 24, wherein the first memory IC, the second memory IC, and the interface circuitry are located in a same memory circuit (see Fig. 2, wherein all of the different RAMs 215 and 230, special purpose blocks 225, can be a part of a heterogeneous configurable integrated circuit 200, i.e. a same circuit).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 11-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramaniam ‘856, in view of Emerson et al. (US 2002/0129186), herein referred to as Emerson ‘186.
As to claim 3, Subramaniam ‘856 does not teach the device of claim 2, wherein the programmable circuitry is to re-configure the memory controller circuitry and the interface circuitry based on the new memory configuration after entering a system management mode.
Emerson ‘186 teaches the programmable circuitry to apply the configuration data to the device after entering a system management mode (see Paragraphs 0013-0014, wherein a system management mode interrupt handler can be used to control and detect logic which causes all memory writes that are directed to a faulty memory module to be directed to a new memory module recently detected and connected; also see Paragraph 0021, wherein system management software is used for notifying an operating system of upgrades or additions of memory modules).
Subramaniam ‘856 and Emerson ‘186 apply as analogous prior arts as both pertain to the same field of endeavor of implementing changes to memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramaniam ‘856 system as set forth above to implement a system management software to all for the detection of changes to memory modules, i.e. failures or recently connected memory, which would alter the memory configuration and allow for the reconfiguration / initialization of memory within a system management mode, as taught by Emerson ‘186, as a person of ordinary skill in the art would recognize memory modules failing / being replaced / being added as something that is commonly done / known in the art and which would alter a memory configuration of a system, thereby would be motivated to implement a system management mode to handle the reconfiguration of the memory system to remove / add memory modules and configure the pathing to the memory modules correspondingly.
As to claim 4, Subramaniam ‘856 does not teach the device of claim 3, wherein the programmable circuitry is to activate a system management interrupt to enter the system management mode. 
Emerson ‘186 teaches activating a system management interrupt to enter the system management mode using an interrupt (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it before generating an interrupt to the operating system to inform it of the upgraded / newly installed RAM; also see Paragraph 0040). 
Subramaniam ‘856 and Emerson ‘186 apply as analogous prior arts as both pertain to the same field of endeavor of implementing changes to memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramaniam ‘856 system as set forth above to implement a system management software to all for the detection of changes to memory modules, i.e. failures or recently connected memory, which would alter the memory configuration and allow for the reconfiguration / initialization of memory within a system management mode wherein the system uses SMI interrupts to enter the management mode, as taught by Emerson ‘186, as a person of ordinary skill in the art would recognize memory modules failing / being replaced / being added as something that is commonly done / known in the art and which would alter a memory configuration of a system, thereby would be motivated to implement a system management mode to handle the reconfiguration of the memory system to remove / add memory modules and configure the pathing to the memory modules correspondingly, wherein using an interrupt would ensure no processes would interrupt reconfiguration timing, i.e. the purpose of an interrupt is to stop existing processes in order to execute a higher priority process.

As to claim 11, Subramaniam ‘856 does not teach the at least one machine-readable storage device of claim 10, wherein the instructions are to cause the processor circuitry to configure the memory controller circuitry and the interface circuitry based on the new memory configuration after entering a system management mode.
Emerson ‘186 teaches the programmable circuitry to apply the configuration data to the device after entering a system management mode (see Paragraphs 0013-0014, wherein a system management mode interrupt handler can be used to control and detect logic which causes all memory writes that are directed to a faulty memory module to be directed to a new memory module recently detected and connected; also see Paragraph 0021, wherein system management software is used for notifying an operating system of upgrades or additions of memory modules).
Subramaniam ‘856 and Emerson ‘186 apply as analogous prior arts as both pertain to the same field of endeavor of implementing changes to memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramaniam ‘856 system as set forth above to implement a system management software to all for the detection of changes to memory modules, i.e. failures or recently connected memory, which would alter the memory configuration and allow for the reconfiguration / initialization of memory within a system management mode, as taught by Emerson ‘186, as a person of ordinary skill in the art would recognize memory modules failing / being replaced / being added as something that is commonly done / known in the art and which would alter a memory configuration of a system, thereby would be motivated to implement a system management mode to handle the reconfiguration of the memory system to remove / add memory modules and configure the pathing to the memory modules correspondingly.
As to claim 12, Subramaniam ‘856 does not teach the at least one machine-readable storage device of claim 11, wherein the instructions are to cause the processor circuitry to activate a system management interrupt to enter the system management mode. 
Emerson ‘186 teaches activating a system management interrupt to enter the system management mode using an interrupt (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it before generating an interrupt to the operating system to inform it of the upgraded / newly installed RAM; also see Paragraph 0040). 
Subramaniam ‘856 and Emerson ‘186 apply as analogous prior arts as both pertain to the same field of endeavor of implementing changes to memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramaniam ‘856 system as set forth above to implement a system management software to all for the detection of changes to memory modules, i.e. failures or recently connected memory, which would alter the memory configuration and allow for the reconfiguration / initialization of memory within a system management mode wherein the system uses SMI interrupts to enter the management mode, as taught by Emerson ‘186, as a person of ordinary skill in the art would recognize memory modules failing / being replaced / being added as something that is commonly done / known in the art and which would alter a memory configuration of a system, thereby would be motivated to implement a system management mode to handle the reconfiguration of the memory system to remove / add memory modules and configure the pathing to the memory modules correspondingly, wherein using an interrupt would ensure no processes would interrupt reconfiguration timing, i.e. the purpose of an interrupt is to stop existing processes in order to execute a higher priority process.

As to claim 19, Subramaniam ‘856 does not teach the method of claim 18, wherein the re-configuring of the memory controller circuitry and the interface circuitry based on the new memory configuration is performed after entering a system management mode.
Emerson ‘186 teaches the programmable circuitry to apply the configuration data to the device after entering a system management mode (see Paragraphs 0013-0014, wherein a system management mode interrupt handler can be used to control and detect logic which causes all memory writes that are directed to a faulty memory module to be directed to a new memory module recently detected and connected; also see Paragraph 0021, wherein system management software is used for notifying an operating system of upgrades or additions of memory modules).
Subramaniam ‘856 and Emerson ‘186 apply as analogous prior arts as both pertain to the same field of endeavor of implementing changes to memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramaniam ‘856 system as set forth above to implement a system management software to all for the detection of changes to memory modules, i.e. failures or recently connected memory, which would alter the memory configuration and allow for the reconfiguration / initialization of memory within a system management mode, as taught by Emerson ‘186, as a person of ordinary skill in the art would recognize memory modules failing / being replaced / being added as something that is commonly done / known in the art and which would alter a memory configuration of a system, thereby would be motivated to implement a system management mode to handle the reconfiguration of the memory system to remove / add memory modules and configure the pathing to the memory modules correspondingly.
As to claim 20, Subramaniam ‘856 does not teach the method of claim 19, further including activating a system management interrupt to enter the system management mode. 
Emerson ‘186 teaches activating a system management interrupt to enter the system management mode using an interrupt (see Paragraphs 0061-0062, wherein after installing a new RAM memory module, the SMI routines running in the background will read the status registers and identify the new RAM modules installed and initializes the modules after testing it before generating an interrupt to the operating system to inform it of the upgraded / newly installed RAM; also see Paragraph 0040). 
Subramaniam ‘856 and Emerson ‘186 apply as analogous prior arts as both pertain to the same field of endeavor of implementing changes to memory systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Subramaniam ‘856 system as set forth above to implement a system management software to all for the detection of changes to memory modules, i.e. failures or recently connected memory, which would alter the memory configuration and allow for the reconfiguration / initialization of memory within a system management mode wherein the system uses SMI interrupts to enter the management mode, as taught by Emerson ‘186, as a person of ordinary skill in the art would recognize memory modules failing / being replaced / being added as something that is commonly done / known in the art and which would alter a memory configuration of a system, thereby would be motivated to implement a system management mode to handle the reconfiguration of the memory system to remove / add memory modules and configure the pathing to the memory modules correspondingly, wherein using an interrupt would ensure no processes would interrupt reconfiguration timing, i.e. the purpose of an interrupt is to stop existing processes in order to execute a higher priority process.

Response to Arguments
Applicant’s arguments, mailed 7/27/2022, have been fully considered but they are not deemed to be persuasive.

There were no arguments made in the RCE dated 7/27/2022.  Only amendments to the claims were made.  Examiner does note that the amendments made has broadened the scope of the claim, hence a rejection made using the broadest reasonable interpretation of the claims was made as set forth above.

In summary, Subramaniam ‘856 and Emerson ‘186 teaches the claimed invention as set forth above.

Examiner Comments
Examiner points out that the amendments to the independent claims have changed the scope of the claims by changing the aspect of “test[ing] at least one of the memory controller circuitry or the interface circuitry with the memory to determine configuration data corresponding to the memory” to the current claim language of “determine a new memory configuration”.  More specifically, this change has made the current claims broader, i.e. it includes the previous claim language but is not limited to just that previous claim language.  As the claim scope as broadened, Examiner must take the broadest reasonable interpretation of the current claim language and has interpreted it as simply any determination of a new memory configuration which is different from the previous interpretations which were limited to the determination being done during a testing of the memory controller.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gopalakrishnan et al. (US 8,990,490) teaches a reconfigurable memory controller system, that can accommodate various memory configurations that may be stored in mode register bits that is settable by a host or operating system, thereby allowing a single controller design that can interface and operate with a variety of different memory components.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571-272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183